DETAILED ACTION
	This is in response to communication on 11/29/21.
	The text of those sections of AIA  35 U.S.C. code not present in this action can be found in previous office actions dated 11/27/20, 5/12/21, and 9/27/21.

Claim Rejections - 35 USC § 103
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over ICHIKAWA (JP 2006/070365A), HALLORAN (US Patent Number 3,922,410), OBOYLE (US Patent Number 3,556,361) and WATANABE (US Patent Number 6,214,417) on claims 1-4 are withdrawn because the independent claim 1 has been amended.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over ICHIKAWA (JP 2006/070365A), HALLORAN (US Patent Number 3,922,410), OBOYLE (US Patent Number 3,556,361), WATANABE (US Patent Number 6,214,417) and MARTIN (US PGPub 2004/0041894) on claims 5-7 are withdrawn because the claims 5-7 have been cancelled.

Reasons for Allowance
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: The independent claim has been amended to include the limitations of pressing the applied cloth material with a heated metal plate to foam the foaming agent to form folded portions in the cloth material, washing the cloth material after pressing to remove the sizing agent, and pressing again, by means of the metal plate, the cloth material after the washing together with a transfer paper on which sublimable ink is printed to carry out sublimation transfer to the folded portions of the cloth material which, when viewed in the context of the overall claim, is not taught nor suggested by the prior art on record.
Examiner notes that the arguments presented by the Applicant were persuasive (see Applicant Arguments/Remarks dated 11/29/21).
Further, Examiner notes that the claim now requires that there is a washing step in between the application of the sizing agent and the ink. The primary piece of art ICHIKAWA (JP 2006/070365A) is silent on such a step or on a step of applying the sizing agent and then a layer of ink (it is applied simultaneously in ICHIKAWA using a transfer sheet which creates an ink printed layer while also providing a folded portion or applying the sizing agent to a pre-printed embroidered pattern on the fabric; see paragraph 53-55). The only piece of art on record that teaches applying a sizing agent prior to an ink layer is WATANABE (US Patent Number 6,214,417). However, in WATANAZBE the application of the sizing agent also acts as a ink receptive layer for the later printing. Washing that application would remove the ink receptive layer destroying the purpose of the invention.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717